The appellee, T. J. Stewart, was indicted for murder, was arrested and committed to jail. He thereupon filed a petition for habeas corpus and asked to be admitted to bail. The probate judge, to■ whom the petition was addressed, on the hearing of the evidence, admitted the petitioner to bail, and from this judgment the State appeals.
The order of the probate judge admitting the petitioner to bail was reversed, and judgment is here rendered denying bail and dismissing the petition.
Opinion by
Sharpe, J.